Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (p)(10) GOLDMAN, SACHS & CO. GOLDMAN SACHS ASSET MANAGEMENT, L.P. GOLDMAN SACHS ASSET MANAGEMENT INTERNATIONAL GOLDMAN SACHS HEDGE FUND STRATEGIES LLC GS INVESTMENT STRATEGIES, LLC CODE OF ETHICS Effective Date: January 15, 2010 Revision of Policy Dated: May 12, 2009 Original Date: January23, 1991 I. DEFINITIONS A. Access Person with respect to Goldman, Sachs & Co. (GS&Co.), the principal underwriter of any Investment Company (as defined below), means any director, officer or general partner who, in the ordinary course of business, makes, participates in or obtains information regarding the purchase or sale of Covered Securities by any Investment Company or whose functions or duties in the ordinary course of business relate to the making of any recommendation to the Investment Company regarding the purchase or sale of Covered Securities. Access Person with respect to Goldman Sachs Asset Management,
